EXHIBIT B
To Proposed Pre-Trial Order
To: SmartCore

Date: February 18, 2016

Please accept this letter as my notice of resignation, effective February 18, 2016. My last
day with SmartCore will be February 29, 2016. This was a difficult decision for me to make at
this moment for my career and family but I needed to make a choice to pursue an opportunity
with growth and advancement. I have enjoyed my time here with the SmartCore team and the
lifelong friendships I have made, and look forward to possibly working with everyone again in
future endeavors.

I will be available for questions that may arise if anyone needs anything. Thank you for
giving me the opportunity to work with you here at SmartCore. Please do not hesitate to contact
me if you need any additional information that I can be of assistance with.

Sincerely,

Eric Kinsinger
704.307.3746

000505/KINSINGER
